2014 IL App (1st) 132430
                                                No. 1-13-2430
                                                                                         Fifth Division
                                                                                       August 29, 2014


                                               IN THE
                                    APPELLATE COURT OF ILLINOIS
                                      FIRST JUDICIAL DISTRICT


     CITIMORTGAGE, INC., as Assignee of                     )   Appeal from the Circuit Court
     Union Federal Bank of Indianapolis,                    )   of Cook County.
                                                            )
                     Plaintiff-Appellee,                    )   No. 10 CH 41637
                                                            )
            v.                                              )   The Honorable
                                                            )   Jesse G. Reyes,
     JOHN B. MORAN,                                         )   Judge Presiding.
                                                            )
                     Defendant-Appellant                    )
                                                            )
     (John J. Reid III, Camille Reid,                       )
     and the United States of America,                      )
                    Defendants).                            )


                  PRESIDING JUSTICE GORDON delivered the judgment of the court, with opinion.
                  Justices Palmer and Taylor concurred in the judgment and opinion.

                                                OPINION


¶1          CitiMortgage, Inc., filed a complaint against John B. Moran (Moran) 1, John J. Reid III,

        and Camille Reid, seeking to foreclose a mortgage after they failed to make payments due on

        a note given in exchange for a loan from Union Federal Bank of Indianapolis (Bank).

        Basically, Moran argues that CitiMortgage did not produce a valid assignment of the note

        and mortgage, and claims that the trial court: (1) “lacked the discretion to enter an order of


            1
                Moran is the only defendant who appealed.
     No. 1-13-2430


        default against Moran when Moran had a pending motion to dismiss”; (2) erred by not

        vacating the order of default; and (3) erroneously confirmed the sale and refused to vacate

        the confirmation of the sale. For the following reasons, we affirm.

¶2                                          BACKGROUND

¶3         Moran filed in his brief before this court a half-page statement of facts giving the dates

        that he filed a motion to dismiss, that CitiMortgage presented its motions for a default order

        and to deny Moran's motion to dismiss, that the order of default was entered, that Moran filed

        a motion to vacate and the trial court denied the motion, that the trial court confirmed the

        sale, and that the trial court denied Moran's motion to reconsider the confirmation of the sale.

        Moran failed to provide this court with a transcript of proceedings or a bystander's report.

        CitiMortgage in its reponse brief filed no statement of facts. The background of this case will

        be taken from the complaint filed by CitiMortgage and the pleadings.

¶4         On August 24, 2001, the Reid defendants and Moran borrowed $281,327 from the bank

        secured by a mortgage on residential property. The bank assigned the note and mortgage to a

        nominee of CitiMortgage, Inc.

¶5         On September 24, 2010, CitiMortgage filed a complaint to foreclose the mortgage against

        defendants alleging that they were in default in the amount of $243,363.18 in unpaid

        principal and interest. The complaint states that a “copy of the assignment of the Mortgage

        and Note is attached.” In the record on appeal, there is an assignment of the note and

        mortgage from the bank to a nominee of CitiMortgage, all of which was attached to the

        complaint. The assignment states that Union Federal Bank "does convey, grant, sell, assign,

        transfer and set over the described mortgage/deed of trust together with certain note(s)




                                                     2
     No. 1-13-2430


        described therein" to Mortgage Electronic Registration Systems, Inc., "as nominee for

        CitiMortgage."

¶6         On December 21, 2010, CitiMortgage filed a motion for an order of default against

        defendants for their failure to appear or otherwise plead. However, the record on appeal does

        not contain a resolution of that motion.

¶7         On June 30, 2011, CitiMortgage filed another motion for an order of default against

        defendants for their failure to appear or otherwise plead. Moran was granted until August 15,

        2011, to file an appearance, answer or otherwise plead, but he did not file his appearance

        until August 17, 2011, and did so without leave of court.

¶8         On August 19, 2011, Moran filed a motion to dismiss the foreclosure complaint for lack

        of standing pursuant to section 2-619 of the Illinois Code of Civil Procedure (735 ILCS 5/2-

        619 (West 2010)), claiming that (1) CitiMortgage did not loan money to him and (2) that he

        received no assignment from Union Federal Bank because CitiMortgage did not have a valid

        assignment. However, Moran did not set the motion for a hearing.

¶9         On March 9, 2012, CitiMortgage moved for a hearing on Moran’s motion to dismiss,

        claiming that Moran failed to call his motion for hearing within the designated time period

        under Rule 2.3 of the circuit court of Cook County rules. Rule 2.3 of the circuit court of

        Cook County places “[t]he burden of calling for hearing any motion previously filed *** on

        the party making the motion. If any such motion is not called for hearing within 90 days from

        the date it is filed, the court may enter an order overruling or denying the motion by reason of

        the delay.” Cook Co. Cir. Ct. R. 2.3 (eff. July 1, 1976).




                                                      3
       No. 1-13-2430


¶ 10         On May 4, 2012, the trial court entered an order of default against defendants and entered

          an order of foreclosure and sale. The record contains no evidence that Moran’s motion to

          dismiss was adjudicated.

¶ 11         On June 4, 2012, Moran filed a motion to reconsider the default order and a motion to

          vacate the default under section 2-1301 of the Illinois Code of Civil Procedure (735 ILCS

          5/2-1301 (West 2010)). Moran claimed that the trial court erroneously entered a default when

          his motion to dismiss was pending and that he was entitled to the opportunity to answer the

          complaint if the trial court denied his motion. The trial court denied the motion to reconsider

          and vacate on July 17, 2012.

¶ 12         On August 20, 2012, CitiMortgage filed a motion for an order confirming the sale, which

          occurred at a public auction on August 8, 2012, and for an order of possession against

          defendants. CitiMortgage was the highest bidder at the public auction and purchased the

          property for $298,064.52. On October 9, 2012, Moran filed a response to CitiMortgage’s

          motion to confirm the sale, contesting the validity of the assignment and claiming that the

          “assignee of the Mortgage attached to the Complaint *** is [Mortgage Electronic

          Registration Systems],” not CitiMortgage.

¶ 13         On October 30, 2012, the trial court entered an order confirming the sale and possession

          to CitiMortgage and found that all claims of the defendants were terminated under section

          15-1509(c) of the Illinois Code of Civil Procedure (735 ILCS 5/15-1509(c) (West 2010)).

¶ 14         On November 27, 2012, Moran filed a motion to reconsider the order confirming the sale,

          contesting the validity of the assignment and claiming that the “assignment is not to

          [CitiMortgage] but to [Mortgage Electronic Registration Systems] as nominee for Plaintiff.”

          Moran also admitted in his motion to reconsider the order confirming the sale that


                                                      4
       No. 1-13-2430


          CitiMortgage “pled in Paragraph 3(n) of the Complaint that it is the holder of the Note ***

          by virtue of an assignment attached to the Complaint as Exhibit C.” The trial court denied

          this motion on June 28, 2013. This appeal follows.

¶ 15                                              ANALYSIS

¶ 16         On appeal, Moran seeks reversal of: (1) the order of default entered on May 4, 2012; (2)

          the denial on July 17, 2012, of his motion to reconsider and vacate the order of default; (3)

          the confirmation of the sale on October 30, 2012; and (4) the denial on June 28, 2013, of his

          motion to reconsider the confirmation of the sale. He argues that the trial court erred: (1)

          because it lacked discretion to enter an order of default against him due to his pending

          motion to dismiss, (2) by not vacating the order of default, and (3) by erroneously confirming

          the sale and then not vacating it.

¶ 17                                             I. Jurisdiction

¶ 18         “[T]he order confirming the sale *** operates as the final and appealable order in a

          foreclosure case.” EMC Mortgage Corp. v. Kemp, 2012 IL 113419, ¶ 11. “At the hearing [to

          confirm the sale], a defendant may contest the sale's validity, though on limited grounds.

          [Citation.] Only after confirmation of the sale and payment of the purchase price may the

          purchaser obtain a deed.” EMC Mortgage Corp., 2012 IL 113419, ¶ 40.

¶ 19         Moran appeals from the denial of his motion to reconsider the confirmation of sale

          pursuant to Illinois Supreme Court Rule 301 (eff. Feb. 1, 1994), which provides that “[e]very

          final judgment of a circuit court in a civil case is appealable as of right.”

¶ 20         Therefore, this court has jurisdiction pursuant to Illinois Supreme Court Rule 301 to

          review (see DLJ Mortgage Capital, Inc. v. Frederick, 2014 IL App (1st) 123176, ¶¶ 1-3): (1)

          the order of default entered on May 4, 2012; (2) the denial on July 17, 2012, of Moran’s


                                                         5
       No. 1-13-2430


          motion to reconsider and vacate the order of default; (3) the confirmation of the sale on

          October 30, 2012; and (4) the denial on June 28, 2013, of Moran’s motion to reconsider the

          confirmation of the sale.

¶ 21                                        II. Standard of Review

¶ 22         Moran contests the trial court’s order of default and order of confirmation. We review the

          entry of the order of default for abuse of discretion or denial of substantial justice. Jackson v.

          Bailey, 384 Ill. App. 3d 546, 548 (2008). “[A]n order of default is simply an interlocutory

          order that precludes the defaulting party from making any additional defenses to liability but

          in itself determines no rights or remedies.” Fidelity National Title Insurance Co. of New York

          v. Westhaven Properties Partnership, 386 Ill. App. 3d 201, 211 (2007). An order of default

          “may be entered for want of an appearance, or for failure to plead” (735 ILCS 5/2-1301(d)

          (West 2010)) and is within the sound discretion of the circuit court to enter (Wilkin Insulation

          Co. v. Holtz, 186 Ill. App. 3d 151, 155 (1989)).

¶ 23         Courts have applied different standards when reviewing a vacation of an order of default.

          In Jackson, we held that “[w]hether to grant or deny a motion under section 2-1301 is within

          the sound discretion of the trial court, and its decision will not be reversed absent an abuse of

          discretion or a denial of substantial justice.” Jackson, 384 Ill. App. 3d at 548. Similarly, in

          Venzor v. Carmen’s Pizza Corp., 235 Ill. App. 3d 1053, 1056 (1992), the court pointed out

          that the appellate court has used three different standards of review in vacating default

          judgments: (1) abuse of discretion, (2) denial of substantial justice, and (3) abuse of

          discretion, contingent on the denial of substantial justice.

¶ 24         An abuse of discretion occurs when “the ruling is arbitrary, fanciful, or unreasonable, or

          when no reasonable person would take the same view.” Bovay v. Sears, Roebuck & Co.,


                                                        6
       No. 1-13-2430


          2013 IL App (1st) 120789, ¶ 26. In determining substantial justice, courts evaluate “the

          lack of diligence[,] *** the absence of a meritorious defense[,] *** [and] the severity of the

          penalty resulting from the entry of a default order and the relative hardships on the parties

          arising from a grant or denial of default.” Northern Trust Co. v. American National Bank &

          Trust Co. of Chicago, 265 Ill. App. 3d 406, 412 (1994).

¶ 25          We also review the entry of the order of confirmation for abuse of discretion. Household

          Bank, FSB v. Lewis, 229 Ill. 2d 173, 178 (2008). An order of confirmation completes a sale

          of property. Household Bank, FSB, 229 Ill. 2d at 181. “The highest bid received by a sheriff

          at a judicial foreclosure sale is merely an irrevocable offer to purchase the property. The offer

          is not deemed to have been accepted and the sale is not complete until it has been confirmed

          by the circuit court.” Household Bank, FSB, 229 Ill. 2d at 181. No matter what standard of

          review we use, our decision will be the same.

¶ 26                                    III. Entry of the Default Order

¶ 27                                          A. Default Order

¶ 28          Moran first argues that the trial court lacked the discretion to enter a default order when

          his motion to dismiss was pending. He relies solely on Bland v. Lowery, 43 Ill. App. 3d 413,

          419 (1976), to argue that a motion is a pleading for section 2-1301 purposes and that filing a

          motion precludes an entry of a default order. However, Bland is not on point under the facts

          of this case.

¶ 29          In the case at bar, Moran filed a motion to dismiss that was not ruled upon; however, in

          Bland, the trial court considered and granted the defendants’ motion to dismiss. Bland, 43 Ill.

          App. 3d at 415. In Bland, the defendants filed their motion to dismiss after the 30-day time

          period prescribed for pleading, and the trial court granted the defendants’ motion to dismiss


                                                       7
       No. 1-13-2430


          and denied the plaintiffs’ motion for a default judgment. Bland, 43 Ill. App. 3d at 418-19.

          On appeal, the appellate court found that the trial court did not abuse its discretion in denying

          the plaintiffs’ motion for a default judgment because “a default can be entered only for want

          of an appearance or failure to plead. Both defendants filed appearances and pleaded more

          than five months prior to the motion for [a] default judgment.” Bland, 43 Ill. App. 3d at 419.

¶ 30         However, Bland is instructive in that it recognizes the validity of the defendants’ motion

          to dismiss that was filed after the time period prescribed for pleading. “If a defendant is

          served with process and fails to enter an appearance, file pleadings or make any other

          response to plaintiff’s complaint, the plaintiff may move for entry of a default judgment

          pursuant to section 2-1301 of the Code (735 ILCS 5/2-1301 (West 2008)).” American

          Service Insurance Co. v. City of Chicago, 404 Ill. App. 3d 769, 778 (2010). In the case at bar,

          Moran filed an appearance on August 17, 2011, two days late without leave of court, and

          then filed a motion to dismiss on August 19, 2011, in response to CitiMortgage’s complaint,

          but never set the motion for hearing.

¶ 31                                        B. Motion to Dismiss

¶ 32         To determine whether to reverse the order of default, we must evaluate the merits of

          Moran’s motion to dismiss. We only reverse the entry of the order of default if the trial court

          should have granted Moran’s motion to dismiss. See Borowiec v. Gateway 2000, Inc., 209 Ill.
2d 376, 383 (2004).

¶ 33         CitiMortgage claims that we should presume that the trial court denied Moran’s motion

          to dismiss because Moran failed to call his motion for hearing within the designated time

          period under Rule 2.3 of the circuit court of Cook County rules. Rule 2.3 of the circuit court

          of Cook County places “[t]he burden of calling for hearing any motion previously filed ***


                                                       8
       No. 1-13-2430


          on the party making the motion. If any such motion is not called for hearing within 90 days

          from the date it is filed, the court may enter an order overruling or denying the motion by

          reason of the delay.” Cook Co. Cir. Ct. R. 2.3 (eff. July 1, 1976). When the record is

          incomplete, a reviewing court presumes that the trial court acts “in conformity with the law.”

          (Internal quotation marks omitted.) Webster v. Hartman, 195 Ill. 2d 426, 432 (2001).

¶ 34          However, in Marshall E. Winokur, Ltd. v. Shane, 89 Ill. App. 3d 551, 553-54 (1980), the

          plaintiff failed to call his posttrial motion for a hearing within 90 days after it was filed, as

          required under Rule 2.3 of the circuit court of Cook County rules. We found that “Supreme

          Court Rule 184 specifically provides that either party may call a motion for disposition

          before or after the expiration of the filing period. [Citations.] Failure on the part of plaintiff to

          call a motion for a hearing in no way impaired the validity of the motion. *** [P]laintiff is

          entitled to have a hearing on his [posttrial] motion.” Marshall E. Winokur, Ltd., 89 Ill. App.
3d at 553-54.

¶ 35          Thus, Moran’s failure to call his motion for a hearing within the requisite time period did

          not preclude the trial court from hearing his motion to dismiss. Marshall E. Winokur, Ltd., 89
Ill. App. 3d at 553-54. We continue on to an evaluation of the merits of Moran’s motion to

          dismiss.

¶ 36          Moran filed a motion to dismiss the foreclosure complaint for lack of standing pursuant

          to section 2-619 of the Illinois Code of Civil Procedure (735 ILCS 5/2-619 (West 2010)),

          claiming that (1) CitiMortgage was not the real party in interest and (2) had no assignment

          from Union Federal Bank. Moran claims that CitiMortgage “filed suit without attaching an

          assignment from the mortgagor to the Plaintiff. [CitiMortgage] argues that there is absolutely

          nothing in the complaint either by way of exhibits or pleading that connects the mortgagor


                                                         9
       No. 1-13-2430


          *** with [CitiMortgage, Inc.,] or with the loan trust *** on behalf of which [CitiMortgage

          Inc.], apparently claims to be acting.”

¶ 37          However, CitiMortgage’s complaint states that a “copy of the assignment of the

          Mortgage and Note is attached” and titled Exhibit C. In the record, there is an assignment of

          the mortgage and note from Union Federal Bank to a nominee of CitiMortgage. Additionally,

          in Moran’s motion to reconsider the order confirming the sale, he admitted that CitiMortgage

          “pled in Paragraph 3(n) of the Complaint that it is the holder of the Note *** by virtue of an

          assignment attached to the Complaint as Exhibit C.”

¶ 38          So first we must decide whether Moran's motion to dismiss should have been granted.

          Moran's motion is predicated on the claim that CitiMortgage did not have a valid assignment

          of the note and mortgage and as a result, had no standing to bring the suit. Lack of standing is

          an affirmative defense, and as such, it was Moran's burden to prove CitiMortgage did not

          have standing. Lebron v. Gottlieb Memorial Hospital, 237 Ill. 2d 217, 252 (2010). It is not

          CitiMortgage's burden to prove it does have standing. Wexler v. Wirtz Corp., 211 Ill. 2d 18,

          22 (2004); Mortgage Electronic Registration Systems, Inc. v. Barnes, 406 Ill. App. 3d 1, 6

          (2010).

¶ 39          The record shows the note and mortgage, together with the endorsement indicated. 2

¶ 40          In the modern banking world, few loans remain with the original lender. Banks freely

          buy, sell, and transfer mortgage loans. Still more loans are transferred because banks

          themselves merge with other banks or fail and are taken over by an existing financial

          institution selected by the Federal Deposit Insurance Corporation. Simply put, the Illinois


              2
                Illinois Supreme Court Rule 113(b) (eff. May 1, 2013), now requires that the copy of
       the note attached to the complaint must be the note as it currently exists, together with
       endorsements and allonges.
                                                      10
       No. 1-13-2430


          Mortage Foreclosure Law (735 ILCS 5/15-1101 et seq. (West 2010)) does not require the

          plaintiff to submit any specific documentation demonstrating that it owns the note or the right

          to foreclose on the mortgage, other than the copy of the mortgage and note attached to the

          complaint. Under section 3-301 of the Uniform Commercial Code (810 ILCS 5/3-301 (West

          2010)), the party holding the note is presumed to own it.

¶ 41         Illinois law allows servicers and agents to be foreclosure plaintiffs on behalf of the actual

          mortgage holder. Deutsche Bank National Trust Co. v. Gilbert, 2012 IL App (2d) 120164,

          ¶ 15. The assignment of the mortgage and note here shows that it was assigned to Mortgage

          Electronic Registration Systems, Inc. as nominee for CitiMortgage. Black's Law Dictionary,

          1149 (9th ed. 2009) defines nominee as either "[a] person designated to act in place of

          another" or "[a] party who holds bare legal title for the benefit of others." As a result, there is

          evidence that CitiMortgage was assigned the mortgage. But most importantly, when the trial

          court held hearings on Moran's motion to vacate, it is reasonable to conclude that the trial

          court reviewed that note and the mortgage in its decision-making process. Since Moran failed

          to provide this court with a transcript of the proceedings, Supreme Court Rule 323 required

          the filing of either a bystander's report or an agreed statement of facts. Midstate Siding &

          Window Co. v. Rogers, 204 Ill. 2d 314, 319 (2003). In the absence of a complete record, the

          reviewing court must presume that the trial court acted correctly and in conformity with the

          law. Webster v. Hartman, 195 Ill. 2d 426, 433 (2001). Any doubts resulting from the

          incompleteness of the record must be resolved against Moran. Foutch v. O'Bryant, 99 Ill. 2d
389, 392 (1984). As a result, Moran's motion to dismiss had no merit.




                                                        11
       No. 1-13-2430


¶ 42                                          IV. Vacation of an Order of Default

¶ 43         Additionally, Moran argues that the trial court failed to do substantial justice by not

          vacating the order of default. Although the record on appeal does not contain the trial court’s

          reasoning for denying Moran’s motion to vacate the order of default, we nevertheless review

          the trial court’s decision for abuse of discretion and substantial justice (Jackson, 384 Ill. App.
3d at 548), evaluating “[1] the lack of diligence by the defaulter, [2] the absence of a

          meritorious defense by the defaulter, [and 3] the severity of the penalty resulting from the

          entry of a default order and the relative hardships on the parties arising from a grant or

          denial of default.” Northern Trust Co., 265 Ill. App. 3d at 412.

¶ 44         The first factor is Moran’s lack of diligence. In Wilkin Insulation Co., we found that

          default judgment was appropriate because “defendant not only failed to answer plaintiff's

          original complaint within the time prescribed by statute but also failed to comply with

          numerous court orders extending the time within which to answer or otherwise plead.”

          Wilkin Insulation Co., 186 Ill. App. 3d at 156-57. For instance, “defendant's only response to

          plaintiff's original complaint was by way of a motion” “filed without notice or leave of court

          approximately eight months after the suit was brought, more than four months after plaintiff's

          first motion for default judgment and nearly 30 days after the trial court had sua

          sponte entered default judgment against him for failing to comply with previous orders which

          granted his requests for additional time to answer.” Wilkin Insulation Co., 186 Ill. App. 3d at

          157.

¶ 45         In the case at bar, Moran has exhibited a similar lack of diligence. In Wilkin, the

          “defendant’s only response to plaintiff's original complaint was *** a motion” “filed ***

          approximately eight months after the suit was brought, more than four months after plaintiff's


                                                       12
       No. 1-13-2430


          first motion for default judgment.” 186 Ill. App. 3d at 157. Similarly, Moran filed his

          appearance two days late without leave of court and a motion to dismiss approximately eight

          months after plaintiff filed its first motion for an order of default. Additionally, like the

          defendant in Wilkin, Moran failed to comply with the court’s 28-day order to file an

          appearance and answer or otherwise plead by August 15, 2011. Moran filed his appearance

          on August 17, 2011, and filed a motion to dismiss on August 19, 2011, but never set the

          motion for hearing. Thus, Moran has shown a lack of diligence.

¶ 46         The second factor is the absence of a meritorious defense. On August 19, 2011, Moran

          filed a motion to dismiss the foreclosure complaint for lack of standing pursuant to section 2-

          619 of the Illinois Code of Civil Procedure (735 ILCS 5/2-619 (West 2010)), claiming that

          (1) CitiMortgage did not loan money to Moran and (2) had no assignment from Union

          Federal Bank to CitiMortgage. Moran claimed that CitiMortgage “filed suit without attaching

          an assignment from the mortgagor to the Plaintiff.” However, CitiMortgage’s complaint

          states that a “copy of the assignment of the Mortgage and Note is attached.” In the record on

          appeal, there is an assignment from Union Federal Bank to a nominee of CitiMortgage. As

          we have previously explained, Moran failed to provide enough of a record in this court to

          show that CitiMortgage was not the assignee of the note and mortgage. In addition, the

          mortgage and note attached to the complaint, together with the assignment, shows that

          CitiMortgage was the assignee of both the mortgage and the note. Therefore, Moran had no

          meritorious defense.

¶ 47         The third factor is the penalty and hardship to the parties resulting from the entry of a

          default order. In Wilkin, we found that the plaintiff experienced substantial hardship because

          the “[d]efendant's unreasonable protraction of this litigation compelled plaintiff to expend


                                                      13
       No. 1-13-2430


          significant amounts of time and to incur considerable expense in pursuit of a relatively small

          claim.” Wilkin Insulation Co., 186 Ill. App. 3d at 158.

¶ 48         In the case at bar, CitiMortgage argues that Moran’s lack of diligence has caused it

          hardship. Like the plaintiff in Wilkin, CitiMortgage filed its complaint on September 24,

          2010, and has expended time and expense in this protracted litigation. CitiMortgage alleges

          in its appellee’s brief that Moran’s default in payment “required [it] to advance funds to pay

          for property taxes and hazard insurance.”

¶ 49         Moran claims that the entry of the default imposes a hardship on Moran, preventing the

          adjudication on his motion to dismiss. However, as we have explained, his motion to dismiss

          is without merit. Thus, this factor weighs against vacating the order of default.

¶ 50         Weighing the relevant factors shows that the trial court did not abuse its discretion or

          deny substantial justice by denying the motion to vacate the default.

¶ 51                                       V. Confirmation of the Sale

¶ 52         Section 15-1508(b) of the Illinois Mortgage Foreclosure Law (735 ILCS 5/15-1508(b)

          (West 2010)) governs a trial court’s discretion to vacate the sale. (Emphasis omitted.) Wells

          Fargo Bank, N.A. v. McCluskey, 2013 IL 115469, ¶ 18. “Pursuant to section 15-1508(b),

          upon motion and notice, the court shall confirm the sale unless the court finds that: (i) proper

          notice of the sale was not given; (ii) the terms of the sale were unconscionable; (iii) the sale

          was conducted fraudulently; or (iv) justice was otherwise not done. 735 ILCS 5/15-

          1508(b) (West 2010).” Wells Fargo Bank, 2013 IL 115469, ¶ 18. Section 15-1508(b) confers

          broad discretion on circuit courts, and a reviewing court will not overturn a lower court’s

          decision approving or disapproving a judicial sale absent an abuse of discretion. Household

          Bank, FSB, 229 Ill. 2d at 178.


                                                       14
       No. 1-13-2430


¶ 53         Moran claims that the trial court erred in confirming the sale of property. He argues that

          justice was not done pursuant to section 15-1508(b)(iv), claiming that he lacked sufficient

          time to respond to the complaint’s allegations when the trial court granted a default despite

          his pending motion to dismiss. “To vacate both the sale and the underlying default judgment

          of foreclosure, the borrower must not only have a meritorious defense to the underlying

          judgment, but must establish under section 15-1508(b)(iv) that justice was not otherwise

          done because either the lender, through fraud or misrepresentation, prevented the borrower

          from raising his meritorious defenses to the complaint at an earlier time in the proceedings,

          or the borrower has equitable defenses that reveal he was otherwise prevented from

          protecting his property interests.” Wells Fargo Bank, N.A., 2013 IL 115469, ¶ 26. Moran has

          not made these arguments.

¶ 54         In the case at bar, Moran has not presented evidence to show that he was prevented from

          raising a meritorious defense to the complaint at an earlier time through fraud or

          misrepresentation or that he was otherwise prevented from protecting his property interests.

          Justice was done pursuant to section 15-1508(b) and the trial court did not abuse its

          discretion in confirming the sale.

¶ 55                                           CONCLUSION

¶ 56         In sum, under the particular facts and circumstances of this case, it was within the trial

          court’s discretion (1) to enter an order of default against Moran while his motion to dismiss

          was filed and not set for a hearing, (2) to deny his motion to reconsider and to vacate the

          order of default, and (3) to confirm the sale of property and to deny its vacatur.

¶ 57         Affirmed.




                                                       15